DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with CRAIG DEUTSCH on 17 FEBRUARY 2021.
The application has been amended as follows: 

2. (Currently Amended) An anchor system for securing the position of a medical device relative to a patient skin opening, comprising:
an anchor device configured to releasably secure to an external portion of a medical device while another portion of the medical device occupies a skin opening, the anchor device including: 
a retainer base comprising a flexible hinge region, and 
one or more subcutaneous anchors positioned distally from a distal end of the retainer base to anchor in the skin opening, each anchor comprising: a longitudinal shaft portion that extends in a distal direction to a position that is distal of the distal end of the retainer base, and a flexible tine that deploys in a subcutaneous region to secure the retainer base relative to the skin opening, 
, wherein a first body portion of the retainer base is pivotable about a pivot axis defined by the flexible hinge region relative to a second body portion of the retainer base while the first and second body portions remain physically coupled to one another, and said one or more subcutaneous anchors comprise a first anchor coupled to the first body portion and a second anchor coupled to the second body portion and wherein the first body portion and the second body portion of the retainer base are formed as a single component that is bendable along the pivot axis so as to pivot the first body portion relative to the second body portion; and
a delivery device that defines an internal space and a distal opening, the retainer base positionable within the internal space and separable from the delivery device when the delivery device deploys the one or more subcutaneous anchors from the distal opening.

4. (Currently Amended) The anchor system of claim [[2]] 3, wherein each flexible tine of said one or more subcutaneous anchors is pivotable along the flexible hinge region about a pivot axis that extends below the upwardly facing channel of the flexible hinge region.

9-10. (Canceled)


15. (Currently Amended) An anchor system for securing the position of a medical device relative to a patient skin opening, comprising:
an anchor device configured to releasably secure to an external portion of a medical device while another portion of the medical device occupies a skin opening, the anchor device including: 
a retainer base comprising a flexible hinge region, 
one or more subcutaneous anchors positioned distally from a distal end of the retainer base to anchor in the skin opening, each anchor comprising: a longitudinal shaft portion that extends in a distal direction to a position that is distal of the distal end of the retainer base, and a flexible tine that deploys in a subcutaneous region to secure the retainer base relative to the skin opening, and 
a cap releasably mountable to the retainer body so as to define a covered channel between the cap and [[the]] a upwardly facing channel of the retainer body for engagement with the external portion of the medical device[[.]] ,
wherein each flexible tine of said one or more subcutaneous anchors is pivotable so as to adjust said one or more subcutaneous anchors from a deployed configuration to a removal configuration; and
a delivery device that defines an internal space and a distal opening, the retainer base positionable within the internal space and separable from the delivery device when the delivery device deploys the one or more subcutaneous anchors from the distal opening; 
wherein a first body portion of the retainer base is pivotable about a pivot axis defined by the flexible hinge region relative to a second body portion of the retainer base while the first and second body portions remain physically coupled to one another, and said one or more subcutaneous anchors comprise a first anchor coupled to the first body portion and a second anchor coupled to the second body portion.

20. (Canceled)

21. (Currently Amended) The anchor system of claim [[20]] 15, wherein each of the one or more subcutaneous anchors extends distally of a distalmost face of the retainer base so as to be positioned to insert through the same skin opening as the catheter when the retainer body releasably secures to the catheter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783  
02/18/2021